Title: To George Washington from William Livingston, 2 May 1777
From: Livingston, William
To: Washington, George



Sir
Borden Town [N.J.] 2d May 1777

In pursuance of your Excellency’s Requisition of the 29 ult’mo (which I had the honor of receiving last night,) for ordering 1000 of our militia to join General Heard at Pompton, I have this morning directed General Winds to detach 600 from Morris Sussex Hunterdon & Sommerset, & General Newcomb 400 from Gloucester Salem & Cumberland to continue in Service 4 weeks from the time they join the Army—I was apprehensive that if they were called out for a longer Term, they would add it to the usual Number of their other Excuses & not come out at all; and indeed as it is, I have but small hopes of their Compliance—The Regulation of Congress respecting the Proportion of officers & Privates I have transmitted to each General, with express orders to furnish their Collonels with Copies.
Collo. Hamilton (to whom my want of time will not at present permit me to write) is perfectly just in his Sentiments respecting the speedy & spirited Measures to be pursued against the Tory Criminals, in Custody, & I shall use my Endeavours to have Courts appointed for the purpose without waiting the tedious Rotation of the usual Terms. I am with the greatest Respect your Excellencys most obedient Servt

Wil: Livingston

